Citation Nr: 1326886	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1. Entitlement to service connection for acquired psychiatric disorder, to include anxiety disorder. 

2. Entitlement to service connection for irritable bowel syndrome, to include as secondary to an acquired psychiatric disorder. 



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active duty for training from February 2005 to July 2005 and served on active duty from May 2007 to August 2008 with additional unverified periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issue of entitlement to service connection for irritable bowel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's anxiety disorder is as likely as not to have had its clinical onset during the Veteran's period of active duty for training. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, his diagnosed anxiety disorder is due to a disease or injury that was incurred while on active duty for training.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000).  

I.  Duties to notify and assist

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012).  

The VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection is being granted for an acquired psychiatric disorder.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the benefit sought on appeal.

II. Law and Regulations 

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To establish status as a "Veteran" based upon a period of active duty for training (ACDUTRA), a claimant must establish that she was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA.  See 38 C.F.R. § 3.1(a), (d) (2012); Harris v. West, 13 Vet.App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  See Mercado-Martinez v. West, 11 Vet.App. 415, 419 (1998). 

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.6(a) (2012). 

III. Analysis

The Veteran contends that he has an acquired psychiatric disorder as a result of an incident that occurred while on ACDUTRA.  Specifically, the Veteran reported that he experienced diarrhea during basic training but was denied permission to use the restroom by his drill sergeant.  He contends that as a result of this stress and embarrassment, he began experiencing excessive anxiety and would engage in compensatory behavior such as waking up early to use the bathroom and making excessive trips to the bathroom.  See, e.g., the May 2010 VA examination report.

While the Veteran's service treatment records do not document any treatment for anxiety or diarrhea while on ACDUTRA, the Veteran is competent to report that he experienced such symptoms and the lack of contemporaneous medical evidence is not an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2). 

The Veteran was afforded a VA examination to determine the nature and etiology of his claimed psychiatric disorder in May 2010.  After conducting a clinical interview, the VA examiner diagnosed the Veteran with "anxiety disorder, not otherwise specified."  He opined that "despite the lack of formal diagnosis or treatment" the Veteran's anxiety disorder is related to his "neglectful, abusive, and tumultuous upbringing and thusly predates his time in the service."  It was noted, however, that this pre-existing anxiety disorder was "exacerbated by the stressors incurred while in the service (embarrassment during basic training and the potential for deployment), and led to the somatic expression of his anxiety (currently diagnosed as [irritable bowel syndrome])."

Upon review, the Board notes that there are no in-service or post-service treatment records indicating that the Veteran was treated for, or noted to have, an anxiety disorder prior to his being accepted for active military service. The presumption of soundness has therefore not been rebutted. 

In contrast, the record includes an October 2010 medical opinion from a different VA examiner who reviewed the Veteran's claims file.  In this report, the VA examiner observed that there is "no conclusive evidence that the Veteran had symptoms of anxiety or somatic illness related to anxiety that would have justified a diagnosis of disorder before he entered the service. He may have had a stressful childhood that predisposed him to developing a mental disorder, but there is no evidence . . . that the Veteran suffered from symptoms that would have justified an anxiety disorder diagnosis."  Instead, the examiner opined that it was "at least as likely as not that his diagnosed anxiety disorder . . . is the result of stress of military service."

Based on its review of the entire record, the Board finds the evidence to be at least in relative equipoise in showing that the diagnosed anxiety disorder is as likely as not due to a stressful incident which occurred while the Veteran was on ACDUTRA. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted. 


ORDER

Service connection for an anxiety disorder is granted.


REMAND

The Veteran is seeking service connection for irritable bowel syndrome, to include as secondary to the now service-connected anxiety disorder.  For the following reasons, the Board finds that this issue must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

As discussed above, the Veteran has alleged that he began experiencing diarrhea while on ACDUTRA.  Upon review, however, the record is unclear as to whether the Veteran's bowel symptoms are a manifestation of his service-connected anxiety disorder or a separate diagnosable disability.  For example, the May 2010 VA examiner indicated that the Veteran's diagnosed irritable bowel syndrome was a somatic expression of his anxiety disorder.  The Veteran was also diagnosed with "somatization disorder, specifically excessive diarrhea" in a January 2009 psychiatry note.

Consequently, this case contains certain questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

As noted, these questions concern whether the Veteran's bowel symptomatology is a separately diagnosable disability or a symptom of his anxiety disorder. See Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Finally, the Veteran has been receiving ongoing treatment at the VA Medical Center in Syracuse, New York. On Remand, the Veteran's treatment records should also be obtained and associated with his claims folder. 38 U.S.C.A. § 5103A(c) (West 2002). See also Bell v. Derwinski, 2 Vet.App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the issue of entitlement to service connection for irritable bowel syndrome is REMANDED for the following actions:

1.  The RO/AMC should request the Veteran identify all records of VA and non-VA health care providers who have treated him for his irritable bowel syndrome.  After obtaining any appropriate authorizations for release of medical information, the RO/AMC should obtain records not currently associated with the claims file from each health care provider the Veteran identifies.  

2.  Then, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of the claimed irritable bowel syndrome.  The claims folder must be provided to the examiner for review. All necessary testing should be conducted. 

Following examination and review of the claims folder, the examiner is requested to provide an opinion on the following questions:

A) Does the Veteran have a gastrointestinal disorder, to include irritable bowel syndrome, or are the Veteran's complaints a manifestation of the service-connected anxiety disorder? 

B) If a gastrointestinal disorder is diagnosed, is it at least as likely as not, i.e., a 50 percent probability or greater, that any identified disability had its onset during the Veteran's period of ACDUTRA or is due to an injury or other event of the Veteran's service?  

C) If the identified disorder is not related to the Veteran's active duty for training, is it at least as likely as not, i.e., a 50 percent probability or greater, that any current gastrointestinal disorder was caused or aggravated (permanently worsened beyond normal progression) by his service-connected anxiety?

Complete rationale should be provided for all opinions expressed. 

3. After completing all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


